Exhibit 10.2
 
 
 
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (hereinafter referred to as the “Agreement”),
dated December 9, 2014, by and between Brazil Minerals, Inc. (hereinafter
referred to as the “Company”), and Global Corporate Finance, a Wyoming
corporation (hereinafter referred to as the “Holder”).
 
WHEREAS, in connection with the Common Stock Purchase Agreement by and between
the Company and the Holder of equal date as the Agreement hereto (the “SPA”
Agreement”), the Company has agreed to issue and sell to the Holder an
indeterminate number of shares of the Company’s Common Stock, par value $.001
per share (the “Common Stock”), to be purchased pursuant to the terms and
subject to the conditions set forth in the SPA, which is hereby incorporated
herein by reference; and


WHEREAS, to induce the Holder to execute and deliver the SPA, the Company has
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “1933 Act”), and applicable state securities laws,
with respect to the shares of Common Stock issuable pursuant to the SPA.
 
NOW THEREFORE,in consideration of the foregoing promises and the mutual
covenants contained hereinafter and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Holder hereby agree as follows:


Section 1.  DEFINITIONS.


As used in this Agreement, the following terms shall have the following
meanings:


“Execution Date” means the date of this Agreement set forth above.


“Holder” means Global Corporate Finance, a Wyoming corporation.


“Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.


“Potential Material Event” means any of the following:(i)the possession by the
Company of material information not ripe for disclosure in the Registration
Statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
Registration Statement would be detrimental to the business and affairs of the
Company, or(ii)any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in the Registration Statement at such time,
which determination shall be accompanied by a good faith determination by the
Board of Directors of the Company that the Registration Statement would be
materially misleading absent the inclusion of such information.


“Principal Market” shall mean The American Stock Exchange, National Association
of Securities Dealer’s, Inc., Over-the-Counter Bulletin Board, the Nasdaq
National Market or The Nasdaq SmallCap Market, whichever is the principal market
on which the Common Stock of the Company is listed.


“Register,” “Registered,” and “Registration” refer to the registration for
resale by the Holder of the Registrable Securities to be effected by preparing
and filing one (1) or more Registration Statements in compliance with the 1933
Act and pursuant to Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous basis (hereinafter referred to as “Rule
415”), and the declaration or ordering of effectiveness of such Registration
Statement(s) by the United States Securities and Exchange Commission
(hereinafter referred to as the “SEC”).


 
Exhibit 10.2 -- Page 1

--------------------------------------------------------------------------------

 
 
“Registrable Securities” means (i) the shares of Common Stock issued or issuable
pursuant to the SPA, and (ii) any shares of capital stock of the Company issued
or issuable with respect to such shares of Common Stock, if any, as a result of
any stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, which have not been (x) included in the Registration Statement that
has been declared effective by the SEC, or (y) sold under circumstances meeting
all of the applicable conditions of Rule 144 (or any similar provision then in
force) under the 1933 Act.


“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the Registrable Securities.
 
“Violation” means any violation or alleged violation by the Company of the 1933
Act, the 1934 Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to the Registration Statement.


All capitalized terms used in this Agreement and not otherwise defined herein
shall have the same meaning ascribed to them as in the SPA.


Section 2.  REGISTRATION.


(a) The Company shall, within ninety (90) of the date of this Agreement, file
with the SEC the Registration Statement or Registration Statements (as is
necessary) on Form S-1 (or, if such form is unavailable for such a registration,
on such other form as is available for such registration), covering the resale
of all of the Registrable Securities, which Registration Statement(s) shall
state that, in accordance with Rule 416 promulgated under the 1933 Act, such
Registration Statement also covers such indeterminate number of additional
shares of Common Stock as may become issuable upon stock splits, stock dividends
or similar transactions.  The Company shall initially register for resale up to
18,000,000 shares of Common Stock which would be issuable on the date preceding
the filing of the Registration Statement based on the closing bid price of the
Company’s Common Stock on such date and the amount reasonably calculated that
represents Common Stock issuable to other parties as set forth in the SPA,
except to the extent that the SEC requires the share amount to be reduced as a
condition of effectiveness.
 
(b) The Company shall use all commercially reasonable efforts to have the
Registration Statement(s) declared effective by the SEC within three hundred
sixty-five calendar days after the date hereof.


(c) The Company agrees not to include any other securities in the Registration
Statement covering the Registrable Securities without Holder’s prior written
consent, which Holder may not be unreasonably withheld. Furthermore, the Company
agrees that it will not file any other Registration Statement for other
securities, until thirty calendar days after the Registration Statement for the
Registrable Securities is declared effective by the SEC.


Section 3.  RELATED OBLIGATIONS.
 
At such time as the Company is obligated to prepare and file the Registration
Statement with the SEC pursuant to Section 2(a), the Company will effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, with respect thereto, the Company shall have
the following obligations.

(a) The Company shall use all commercially reasonable efforts to cause such
Registration Statement relating to the Registrable Securities to become
effective and shall keep such Registration Statement effective until the earlier
to occur of the date on which (A) the Holder shall have sold all the Registrable
Securities; or (B) the Holder has no right to acquire any additional shares of
Common Stock under the SPA (hereinafter referred to as the“Registration
Period”).  The Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading. The Company shall use all
commercially reasonable efforts to respond to all SEC comments within forty-five
(45) days from receipt of such comments by the Company. The Company shall use
all commercially reasonable efforts to cause the Registration Statement relating
to the Registrable Securities to become effective no later than five (5) Trading
Days after notice from the SEC that the Registration Statement may be declared
effective.  The Holder agrees to provide all information which it is required by
law to provide to the Company, including the intended method of disposition of
the Registrable Securities, and the Company’s obligations set forth above shall
be conditioned on the receipt of such information
 
 
Exhibit 10.2 -- Page 2

--------------------------------------------------------------------------------

 


(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective during the Registration
Period, and, during such period, comply with the provisions of the 1933 Act with
respect to the disposition of all Registrable Securities of the Company covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the Holder thereof as set forth in such Registration
Statement.  In the event the number of shares of Common Stock covered by the
Registration Statement filed pursuant to this Agreement is at any time
insufficient to cover all of the Registrable Securities, the Company shall amend
such Registration Statement, or file a new Registration Statement (on the short
form available therefor, if applicable), or both, so as to cover all of the
Registrable Securities, in each case, as soon as practicable, but in any event
within thirty (30) calendar days after the necessity therefor arises (based on
the then Purchase Price of the Common Stock and other relevant factors on which
the Company reasonably elects to rely), assuming the Company has sufficient
authorized shares at that time, and if it does not, within thirty (30) calendar
days after such shares are authorized.  The Company shall use commercially
reasonable efforts to cause such amendment and/or new Registration Statement to
become effective as soon as practicable following the filing thereof.


(c) The Company shall make available to the Holder whose Registrable Securities
are included in any Registration Statement and its legal counsel without charge:


(I)        
promptly after the same is prepared and filed with the SEC at least one (1) copy
of such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits, the prospectus included in such Registration Statement (including
each preliminary prospectus) and, with regards to such Registration
Statement(s), any correspondence by or on behalf of the Company to the SEC or
the staff of the SEC and any correspondence from the SEC or the staff of the SEC
to the Company or its representatives;



(II)       
upon the effectiveness of any Registration Statement, the Company shall make
available copies of the prospectus, via EDGAR, included in such Registration
Statement and all amendments and supplements thereto; and



(III)     
such other documents, including copies of any preliminary or final prospectus,
as the Holder may reasonably request from time to time in order to facilitate
the disposition of the Registrable Securities.



(d) The Company shall use commercially reasonable efforts to:


A.        
register and qualify the Registrable Securities covered by the Registration
Statement under such other securities or “blue sky” laws of the State of New
York;



B.        
prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period;



C.        
take such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and



D.        
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions;provided, however,that the
Company shall not be required in connection therewith or as a condition thereto
to:



 
Exhibit 10.2 -- Page 3

--------------------------------------------------------------------------------

 


 
a.        
qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), or



b.        
subject itself to general taxation in any such jurisdiction.  

 
The Company shall promptly notify the Holder who holds Registrable Securities of
the receipt by the Company of any notification with respect to the suspension of
the registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.
 
(e) As promptly as practicable after becoming aware of such event, the Company
shall notify Holder in writing of the happening of any event as a result of
which the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading
(hereinafter referred to as a “Registration Default”) and use all diligent
efforts to promptly prepare a supplement or amendment to such Registration
Statement and take any other necessary steps to cure the Registration Default
(which, if such Registration Statement is on Form S-3, may consist of a document
to be filed by the Company with the SEC pursuant to Section 13(a), 13(c), 14 or
15(d) of the 1934 Act (as defined below) and to be incorporated by reference in
the prospectus) to correct such untrue statement or omission, and make available
copies of such supplement or amendment to the Holder. The Company shall also
promptly notify the Holder.


(I)        
When a prospectus or any prospectus supplement or post-effective amendment has
been filed, and when the Registration Statement or any post-effective amendment
has become effective (the Company will prepare notification of such
effectiveness which shall be delivered to the Holder on the same day of such
effectiveness and by overnight mail), additionally, the Company will promptly
provide to the Holder, a copy of the effectiveness order prepared by the SEC
once it is received by the Company;



(II)      
Of any request by the SEC for amendments or supplements to the Registration
Statement or related prospectus or related information;



(III)     
Of the Company’s reasonable determination that a post-effective amendment to the
Registration Statement would be appropriate;



(IV)     
In the event the Registration Statement is no longer effective; and / or 



(V)       
If the Registration Statement is stale as a result of the Company’s failure to
timely file its financials or otherwise.

 
It is the intention of the parties that interest payable under any of the terms
of this Agreement shall not exceed the maximum amount permitted under any
applicable law. If a law, which applies to this Agreement, which sets the
maximum interest amount, is finally interpreted so that the interest in
connection with this Agreement exceeds the permitted limits, then: (1) any such
interest shall be reduced by the amount necessary to reduce the interest to the
permitted limit; and (2) any sums already collected (if any) from the Company
which exceed the permitted limits will be refunded to the Company.  The Holder
may choose to make this refund by reducing the amount that the Company owes
under this Agreement or by making a direct payment to the Company.  If a refund
reduces the amount that the Company owes the Holder, the reduction will be
treated as a partial payment.  
 
(f) The Company shall use all commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of the
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Holder holding Registrable
Securities being sold of the issuance of such order and the  resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
concerning the effectiveness of the registration statement.


 
Exhibit 10.2 -- Page 4

--------------------------------------------------------------------------------

 
 
(g) The Company shall permit the Holder and one (1) legal counsel, designated by
the Holder and at the Holder’s expense, to review and comment upon the
Registration Statement and all amendments and supplements thereto at least one
(1) calendar day prior to their filing with the SEC.  However, any postponement
of a filing of a Registration Statement or any postponement of a request for
acceleration or any postponement of the effective date or effectiveness of a
Registration Statement by written request of the Holder (collectively, the
“Holder’s Delay”) shall not act to trigger any penalty of any kind, or any cash
amount due or any in-kind amount due the Holder from the Company under any and
all agreements of any nature or kind between the Company and the Holder.  The
event(s) of a Holder’s Delay shall act to suspend all obligations of any kind or
nature of the Company under any and all agreements of any nature or kind between
the Company and the Holder.  
 
(h) At the request of the Holder, the Company’s counsel shall furnish to the
Holder an opinion letter confirming the effectiveness of the registration
statement.  Such opinion letter shall be issued as of the date of the
effectiveness of the registration statement and be in a form suitable to the
Holder. 


(i) The Company shall hold in confidence and not make any disclosure of
information concerning the Holder unless:


(I)        
Disclosure of such information is necessary to comply with federal or state
securities laws;



(II)      
The disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement;



(III)     
The release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction; or



(IV)     
Such information has been made generally available to the public other than by
disclosure in violation of this Agreement or any other agreement.

 
The Company agrees that it shall, upon learning that disclosure of such
information concerning the Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to the Holder and allow the Holder, at the Holder’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
covering such information.


(j) The Company shall use all commercially reasonable efforts to maintain
designation and quotation of all the Registrable Securities covered by any
Registration Statement on the Principal Market.  If, despite the Company’s
commercially reasonable efforts, the Company is unsuccessful in satisfying the
preceding sentence, it shall use commercially reasonable efforts to cause all
the Registrable Securities covered by any Registration Statement to be listed on
each other national securities exchange and automated quotation system, if any,
on which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange or system.  The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3(j).
 
(k) The Company shall cooperate with the Holder to facilitate the prompt
preparation and delivery of certificates representing the Registrable Securities
to be offered pursuant to the Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Holder may reasonably request.  Upon transfer of the Securities from the Holder
to a purchaser, other than an affiliate as that term is defined in the rules and
regulations of the Securities and Exchange Commission, such certificates shall
not contain any restrictive legend.


(l) The Company shall provide a transfer agent for all the Registrable
Securities not later than the effective date of the first Registration Statement
filed pursuant hereto.


(m) If requested by the Holder and the Company agrees therewith, the Company
shall:
 
 
Exhibit 10.2 -- Page 5

--------------------------------------------------------------------------------

 


(i)        
As soon as reasonably practical incorporate in a prospectus supplement or
post-effective amendment such information as the Holder reasonably determines
should be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
offering of the Registrable Securities to be sold in such offering;



(ii)       
Make all required filings of such prospectus supplement or post-effective
amendment as soon as reasonably possible after being notified of the matters to
be incorporated in such prospectus supplement or post-effective amendment; and



(iii)      
Supplement or make amendments to any Registration Statement if reasonably
requested by the Holder.

 
(n) The Company shall use all commercially reasonable efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with the United States Securities and Exchange Commission and the
State of New York.
 
(o) The Company shall otherwise use all commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.
 
(p) Within one (1) business day after the Registration Statement which includes
Registrable Securities is declared effective by the SEC, the Company shall
deliver to the transfer agent for such Registrable Securities, with copies to
the Holder, confirmation that such Registration Statement has been declared
effective by the SEC.
 
(q) The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by the Holder of Registrable Securities pursuant to
the Registration Statement.


Section 4.  OBLIGATIONS OF THE HOLDER.
 
(a) At least five (5) calendar days prior to the first anticipated filing date
of the Registration Statement the Company shall notify the Holder in writing of
the information the Company requires from the Holder for the Registration
Statement.  It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities and the Holder agrees to furnish to the Company that
information regarding itself, the Registrable Securities and the intended method
of disposition of the Registrable Securities as shall reasonably be required to
effect the registration of such Registrable Securities and the Holder shall
execute such documents in connection with such registration as the Company may
reasonably request.  The Holder covenants and agrees that, in connection with
any sale of Registrable Securities by it pursuant to the Registration Statement,
it shall comply with the “Plan of Distribution” section of the then current
prospectus relating to such Registration Statement.
 
(b) The Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
the Holder has notified the Company in writing of an election to exclude all of
the Holder’s Registrable Securities from such Registration Statement.
 
(c) The Holder agrees that, upon receipt of written notice from the Company of
the happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e), the Holder will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f) or the first
sentence of 3(e).


Section 5.  EXPENSES OF REGISTRATION.
 
All expenses, other than as set forth in the SPA and other than fees and
expenses of counsel for the Holder, incurred in connection with or in any way
related to registrations including comments, filings or qualifications pursuant
to Sections 2 and 3, including, without limitation, all registration, listing
and qualifications fees, printing and accounting fees, and fees and
disbursements of counsel for the Company shall be paid by the Company.


 
Exhibit 10.2 -- Page 6

--------------------------------------------------------------------------------

 
 


Section 6.  INDEMNIFICATION.


In the event any Registrable Securities are included in the Registration
Statement under this Agreement:
 
(a) To the fullest extent permitted by law, the Company under this Agreement,
will, and hereby does, indemnify, hold harmless and defend the Holder, its
directors, officers, partners, employees, counsel, agents, representatives of,
and each person, firm or entity (“Person,” if any, who controls, any Holder
within the meaning of the 1933 Act or the Securities Exchange Act of 1934, as
amended (hereinafter referred to as the “1934 Act”) (each, hereinafter referred
to as an “Indemnified Person”), against any and all losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, attorneys’ fees,
amounts paid in settlement or expenses, joint or several (collectively,
hereinafter referred to as “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (hereinafter
referred to as “Indemnification Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon:


(i)        
Any untrue statement or alleged untrue statement of a material fact in the
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which the Holder has requested
in writing that the Company register or qualify the Shares (hereinafter referred
to as “Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which the statements therein were
made, not misleading;



(ii)       
Any untrue statement or alleged untrue statement of a material fact contained in
the final prospectus (as amended or supplemented, if the Company files any
amendment thereof or supplement thereto with the SEC) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading, or



(iii)      
Any violation or alleged violation by the Company of the 1933 Act, the 1934 Act,
any other law, including, without limitation, any state securities law, or any
rule or regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, hereinafter referred to as
“Violations”).  

 
Subject to the restrictions set forth in Section 6(c), the Company shall
reimburse the Holder and each such controlling person, promptly as such expenses
are incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a):


1)         
Shall not apply to a Claim arising out of or based upon a violation which is due
to the inclusion in the Registration Statement of the information furnished to
the Company by any Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto;



2)         
Shall not be available to the extent such Claim is based on:



a.     
A failure of the Holder to deliver or to cause to be delivered the prospectus
made available by the Company; or



b.     
The Indemnified Person’s use of an incorrect prospectus despite being promptly
advised in advance by the Company in writing not to use such incorrect
prospectus; or 



 
Exhibit 10.2 -- Page 7

--------------------------------------------------------------------------------

 
 
c.     
Any claims based on the manner of sale of the Registrable Securities by the
Holder or of the Holder’s failure to register as a dealer under applicable
securities laws; or



d.     
Any omission of the Holder to notify the Company of any material fact that
should be stated in the Registration Statement or prospectus relating to the
Holder or the manner of sale; or



e.     
Any amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person
and shall survive the resale of the Registrable Securities by the Holder
pursuant to the Registration Statement. 

 
(b)  In connection with any Registration Statement in which Holder is
participating, the Holder agrees to severally and jointly indemnify, hold
harmless and defend, to the  same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its  directors, each of its officers who
signs the Registration Statement, each Person, if any, who controls the Company
within the meaning of the 1933 Act or the 1934 Act and the Company’s agents
(collectively and together with an Indemnified Person, hereinafter referred to
as an “Indemnified Party”), against any Claim or Indemnified Damages to which
any of them may become subject, under the 1933 Act, the 1934 Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
violation, in each case to the extent, and only to the extent that such
violation is due to a representation made by the Holder to third parties which
was not made by the Company and not contained in the Registration Statement or
the inclusion in the Registration Statement of the written information furnished
to the Company by the Holder expressly for use in connection with such
Registration Statement; and, subject to Section 6(c), the Holder will reimburse
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Claim; provided, however,that the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Holder, which consent shall not be unreasonably withheld;
provided, further, however, that the Holder shall only be liable under this
Section 6(b) for  that amount of a Claim or Indemnified Damages as does not
exceed the net proceeds to such Holder as a result of the sale of Registrable
Securities pursuant to such Registration Statement.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive the resale of the Registrable
Securities by the Holder pursuant to the Registration Statement. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(b) with respect to any preliminary prospectus shall
not inure to the benefit of any Indemnified Party if the untrue statement or
omission of material fact contained in the preliminary prospectus were corrected
on a timely basis in the prospectus, as then amended or supplemented.  This
indemnification provision shall apply separately to each Holder and liability
hereunder shall not be joint and several. 
 
(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, the representation by counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding.  The indemnifying party shall pay for only one (1) separate legal
counsel for the Indemnified Persons or the Indemnified Parties, as applicable,
and such counsel shall be selected by the Holder, if the Holder is entitled to
indemnification hereunder, or the Company, if the Company is entitled to
 
 
Exhibit 10.2 -- Page 8

--------------------------------------------------------------------------------

 
 
indemnification hereunder, as applicable.  The Indemnified Party or Indemnified
Person shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim.  The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiation with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding affected without
its written consent, provided, however, that the indemnifying party shall not
unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the consent of the Indemnified Party or Indemnified Person,
consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim.  Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Indemnified Party or Indemnified Person with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made.  The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.
 
(d) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.


Section 7.  CONTRIBUTION.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however,that: (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
6; (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any seller of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (iii)contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities.


Section 8. REPORTS UNDER THE 1934 ACT.
 
With a view to making available to the Holder the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Holder to sell securities of the Company to
the public without registration (“Rule 144”), provided that the Holder holds any
Registrable Securities are eligible for resale under Rule 144, the Company
agrees to:


(a)       
Make and keep public information available, as those terms are understood and
defined in Rule 144; and



(b)       
File with the SEC in a timely manner all reports and other documents required of
the Company under the 1933 Act and the 1934 Act so long as the Company remains
subject to such requirements and the filing of such reports and other documents
is required for the applicable provisions of Rule 144; and



(c)       
Furnish to the Holder, promptly upon request:



a.         
A written statement by the Company that it has complied with the reporting
requirements of Rule 144, the 1933 Act and the 1934 Act,



b.         
A copy of the most recent annual or quarterly report of the Company and such
other reports and documents so filed by the Company, and(iii)such other
information as may be reasonably requested to permit the Holder to sell such
securities pursuant to Rule 144 without registration.



Section 9.  NO ASSIGNMENT OF REGISTRATION RIGHTS.


The rights and obligations under this Agreement shall not be assignable by
either party.


 
Exhibit 10.2 -- Page 9

--------------------------------------------------------------------------------

 
 
Section 10.  AMENDMENT OF REGISTRATION RIGHTS.


The provisions of this Agreement may be amended only with the written consent of
the Company and Holder.  


Section 11.  MISCELLANEOUS.
 
(a)  Any notices or other communications required or permitted to be given under
the terms of this Agreement that must be in writing will be deemed to have been
delivered (i)upon receipt, when delivered personally; (ii) upon receipt, when
sent by e-mail or facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be as
set forth in the SPA.


Each party shall provide five (5) Trading Days’ prior written notice to the
other party of any change in address, phone number or facsimile number.
 
(b) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
(c) This Agreement and the SPA constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein.


(d) This Agreement and the SPA supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.
 
(e) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.  Whenever required by
the context of this Agreement, the singular shall include the plural and
masculine shall include the feminine.  This Agreement shall not be construed as
if it had been prepared by one of the parties, but rather as if all the parties
had prepared the same.
 
(f) This Agreement may be executed in two identical counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile or e-mail transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.
 
(g) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
(h) In case any provision of this Agreement is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Agreement will not in any way be affected or
impaired thereby. The normal rule of construction and contractual interpretation
that ambiguities should be held against the drafting party is not operative
under this Agreement.


Section 12.  DISPUTES SUBJECT TO ARBITRATION GOVERNED BY NEW YORK LAW.
 
All disputes arising under this agreement shall be governed by and interpreted
in accordance with the laws of the State of New York without regard to
principles of conflict of laws.  The parties to this agreement will submit all
disputes arising under this agreement to arbitration in New York City, State of
New York before a single arbitrator of the American Arbitration Association
(“AAA”).  The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in New York, New York.  No party to this
agreement will challenge the jurisdiction or venue provisions as provided in
this section.  Nothing contained herein shall prevent the party from obtaining
an order to compel arbitration under NY CPLR Article 75. Nothing contained
herein shall prevent the party from obtaining injunctive relief.
 
 
Exhibit 10.2 -- Page 10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.



           
BRAZIL MINERALS, INC.
 
   
By:
 /s/ Marc Fogassa
     
Name: Marc Fogassa
   
Title: Chief Executive Officer
 
   
GLOBAL CORPORATE FINANCE
 
   
By:
 /s/ Nino Scalamandre
     
Name: Nino Scalamandre
   
Title: Managing Director
         



 
 
Exhibit 10.2 -- Page 11

--------------------------------------------------------------------------------

 